Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No claim is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
As pointed out in MPEP 608.01(o): 
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. ** > See MPEP § 2111.01 and § 2173.05(a). < 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


2173.03    ** > Correspondence Between Specification and Claims < [R-9]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

** > The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. To meet the definiteness requirement under 35 U.S.C. 112, second paragraph, the exact claim terms are not required to be used in the specification as long as the specification provides the needed guidance on the meaning of the terms (e.g., by using clearly equivalent terms) so that the meaning of the terms is readily discernable to a Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004). Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. Express definitions of claim terms can eliminate the need for any “time-consuming and difficult inquiry into indefiniteness.” Bancorp, 359 F.3d at 1373. Therefore, applicants are encouraged to use glossaries as a best practice in patent application preparation. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP §§ 608.01(o) and 2181(IV). Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of “the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body” was determined to be indefinite because the terms “first and second clamping members” and “clamp body” were found to be vague in light of the specification which showed no “clamp member” structure being “supported by the clamp body.” In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. Jan. 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an “opaque” appearance. Cohn, 438 F.2d at 993. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Cohn, 438 F.2d at 993. < 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


There is no antecedent basis in the specification for “first laminated glazing” (claim 28, line 50), the ‘other of the plurality of laminated glazings,’ lines 28-29; “first target location”, l 39; “second target location,” line 39-40; “first reference point,” l. 39; “second reference point”, line 40; the ‘respective first sheet’, line 33; ‘respective second sheet’, line 34.
	As indicated above, examiner could not find any antecedent basis for the language and any support appears to be very unclear.  Thus it is deemed that a prima facie showing has been made of lack of clear support or antecedent basis.   The burden is now on applicant to demonstrate clear support or antecedent basis for the claim language.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28, 29, 31, 33, 41, 44-45, 47 and 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28 and 41: lines 4-5: there is no antecedent basis for “the method of making the first laminated glazing” thus making it unclear if it is required or optional.  The first line recites the method makes a plurality.  
Claims 29, 31, 33, 44, 47 and 49-52: There is confusing antecedent basis for “the method” in the preamble of each of these claims.  The parent claims refer two methods: one that makes a plurality of glazings and a method that makes a first laminated glazing.  It is unclear which method is being referred to.
Claim 28, line 28 and claim 41, line 27: there is no antecedent basis for “the other of the plurality” thus making it unclear if any is required.  Claim 28, lines 25-26 states that step ix is “to make the first laminated glazing”.  Thus a repeating of step ix would make another ‘first laminated glazing’.
Claim 28, lines 39 and 51: there is confusing antecedent basis for “the sheet of glazing material” it is unclear which sheet(s) is being referred to.  
Claim 41, lines 38 and 50: there is confusing antecedent basis for “the sheet of glazing material” it is unclear which sheet(s) is being referred to.  
The use of “respective” in the claims make the claims confusing because it is not used consistently in the claims thus making it unclear if its omission is intended to serve as a distinction.  For example in claim 28, lines 34 and 63 recite “the respective second sheet” while lines 40 and 44 recite “the second sheet”.  
The claims are insolubly ambiguous because it is unclear whether any of the positions, distance, tolerance or points (e.g. in claim 28 “first position, line 12; “tolerance” line 36; “distance”, line 42; “reference point”, line 39) are fixed, or if they can vary.  The specification at page 3, lines 27-28 points to variation of  reference point (thus suggesting it is not necessarily fixed).  The repeating of step (ii) (claim 28, line 11-12, 27) with tolerances indicate that the first position and second positions are not fixed positions.  It is unclear if any of parameters are to be considered to be fixed throughout the method or only throughout any step or if all can be varied at any time. 


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 28-29, 31,33, 41, 44, 45, 47 and 49-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

From the MPEP at 2163 II A.:

	With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Applicant has not pointed out where the amended claim is supported nor does there appear to be a written description of claim limitation:  “repeating each of steps (i)-(ix) to make each of the other of the plurality of laminated qlazinqs” in the application as filed. 

Applicant has not pointed out where the amended claim is supported nor does there appear to be a written description of claim limitation:
the longitudinal tolerance in the direction parallel to the first direction being a distance bx1 and a distance bx2, the distance bxi being a distance on one side of a first target location of a first reference point on the sheet of glazing material and on one side of a second target location of a second reference point on the second sheet of glazing material,  the distance bx2 being a distance on the other side of the first target location of the first reference point on the first Attorney Docket No. 1021500-000245 Application No. 15/507,150 Page 4 sheet of glazing material and on the other side of the second target location of the second reference point on the second sheet of glazing material,in the application as filed. 

Applicant has not pointed out where the amended claim is supported nor does there appear to be a written description of claim limitation:
the lateral tolerance in the direction perpendicular to the first direction being a distance (y1 and a distance by2, the distance (y1 being a distance on one side of the first target location of the first reference point on the first sheet of glazing material and on one side of the second target location of the second reference point on the second sheet of glazing material, and the distance 5y2 being a distance on the other side of the first target location of the first reference point on the first sheet of glazing material and on the other side of the second target location of the second reference point on second the sheet of glazing material,
in the application as filed. 

Applicant has not pointed out where the amended claim is supported nor does there appear to be a written description of claim limitation 
the first target location of the first reference point on the first sheet of glazing material being the same for each first sheet of glazing material in the plurality of laminated glazings, and the second target location of the second reference point on the second sheet of glazing material being the same for each second sheet of glazing material in the plurality of laminated glazings,

in the application as filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  28, 29, 31, 33, 41, 44-45, 47 and 49-54  are rejected under 35 U.S.C. 103 as being unpatentable over Funk 2006/0260359 in view of Veerasamy 6602371.

28. (Currently Amended) A method of making a plurality of laminated glazings comprising a first laminated glazing, each of the laminated qlazinqs in the plurality of laminated glazings comprising respectively a first sheet of glazing material joined to a second sheet of glazing material via at least one sheet of adhesive interlayer material, the method of making the first laminated glazing comprising:

See [0004] of Funk.

 (i) transporting a first sheet of glazing material in a first direction between a complementary pair of moulding members comprising a first shaping member and a second shaping member, the first shaping member having at least one concave portion and being a ring mould or a full surface contact mould and the second shaping member being a full surface contact shaping member having a corresponding complementary convex portion;

Step (i): See Funk figure 1 (and the associated text) which shows the first sheet (i.e. the middle most of the three sheets 2-2-2) and the pair of shaping members (5 and 6). It is clear the sheet is being transported to be between the pair.
(ii) stopping the first sheet of glazing material such that the first sheet of glazing material is stopped at a first position for bending between the pair of moulding members;

Step (ii): Funk figure 1 shows the stopped first sheet.

 (iii) shaping the first sheet of glazing material between the pair of moulding members;
See Funk [0008].

 (iv) transporting the first sheet of glazing material away from between the pair of shaping members;

See Funk figure 2 which shows a (first) sheet that was transported away and into lehr 9.


 Step  (v) transporting a second sheet of glazing material between the pair of shaping members;

See Funk figure 1 (and the associated text) which shows the second sheet (i.e. the left-most of the three sheets 2-2-2) and the pair of shaping members (5 and 6).  It is clear the sheet is undergoing transporting between the members.

Attorney Docket No. 1021500-000245 Application No. 15/507,150 Page 3 (vi) stopping the second sheet of glazing material such that the second sheet of glazing material is stopped at a second position for bending between the pair of moulding members;
 See Funk [0004] and [0008]. 

 (vii) shaping the second sheet of glazing material between the pair of moulding members;
 See Funk [0004] and [0008]. 

 (viii) transporting the second sheet of glazing material away from between the pair of moulding members; 
See Funk [0004] and [0008]. 

 (ix) laminating the first sheet of glazing material to the second sheet of glazing material via at least one adhesive sheet to make the first laminated glazing; and 
See Funk [0002]. Funk does not refer to  an adhesive sheet. Veerasamy discloses that it is known to use PVB sheets for lamination (col. 1, lines 19-36).  It would have been obvious to use a PVB sheet to laminate the Funk sheets depending upon what is the most economic choice for making laminates.  Applicant acknowledges PVB is an adhesive (page 1, line 7 of the specification).

From MPEP 2144.07     

Art Recognized Suitability for an Intended Purpose
The selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a
solvent having the vapor pressure characteristics of butyl carbitol so that the ink would
not dry at room temperature but would dry quickly upon heating were held invalid over a
reference teaching a printing ink made with a different solvent that was nonvolatile at room
temperature but highly volatile when heated in view of an article which taught the desired
boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog
teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a
list and selecting a known compound to meet known requirements is no more ingenious
than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at
335, 65 USPQ at 301.).


repeating each of steps (i)-(ix) to make each of the other of the plurality of laminated qlazinqs,

See[0004] of Funk.

 wherein when making each laminated glazing of the plurality of laminated glazings steps (ii) and (iii) take place before steps (vi) and (vii),

It is clear that that the first steps would occur substantially before (vi)- (vii).  It would have been obvious to perform steps (ii)-(iii) first to ensure that the sheet was correctly molded before molding the second sheet. Otherwise the second sheet pressing could be a waste of time and resources. 


 wherein when making each of the plurality of laminated glazings, at step (ii) the stopping of the respective first sheet of glazing material at the first position for bending and at step (vi) the stopping of the respective second sheet of glazing material at the second position for bending are each performed with a longitudinal tolerance in a direction parallel to the first direction and with a lateral tolerance in a direction perpendicular to the first direction,
The tolerances could be any (arbitrary) amount.   For example one can consider the reference point to be a corner of the first sheet, the target location is a point 1 mm away from the corner and the longitudinal tolerance is 10 cm.



 the longitudinal tolerance in the direction parallel to the first direction being a distance bx1 and a distance bx2, the distance bxi being a distance on one side of a first target location of a first reference point on the sheet of glazing material and on one side of a second target location of a second reference point on the second sheet of glazing material,  the distance bx2 being a distance on the other side of the first target location of the first reference point on the first Attorney Docket No. 1021500-000245 Application No. 15/507,150 Page 4 sheet of glazing material and on the other side of the second target location of the second reference point on the second sheet of glazing material,
 the lateral tolerance in the direction perpendicular to the first direction being a distance (y1 and a distance by2, the distance (y1 being a distance on one side of the first target location of the first reference point on the first sheet of glazing material and on one side of the second target location of the second reference point on the second sheet of glazing material, and the distance 5y2 being a distance on the other side of the first target location of the first reference point on the first sheet of glazing material and on the other side of the second target location of the second reference point on second the sheet of glazing material,


Applicant’s specification indicates (page 24, lined 22 and elsewhere) that the reference point can be imaginary.  Also, the ‘target location’ does not appear to be limited to any defined location.  Thus one can choose/hypothecate any ‘target location’ and imagine a corresponding imaginary reference point for each 

sheet such that   the first target location of the first reference point on the first sheet of glazing material being the same for each first sheet of glazing material in the plurality of laminated glazings, and the second target location of the second reference point on the second sheet of glazing material being the same for each second sheet of glazing material in the plurality of laminated glazings,
 such that at step (ii) when the respective first sheet of glazing material of each of the plurality of laminated glazings is stopped at the first position for bending, the first reference point on the respective first sheet of glazing material is positioned at the first target location in the direction parallel to the first direction to within the longitudinal tolerance and in the direction perpendicular to the first direction to within the lateral tolerance, and such that at step (vi) when the respective second sheet of glazing material of each of the plurality of laminated glazings is stopped at the second position for bending, the second reference point on the respective second sheet of glazing material is positioned at the second target location in the direction parallel to the first direction to within the longitudinal tolerance and in the direction perpendicular to the first direction to within the lateral tolerance,
 wherein the first position for bending each first sheet of glazing material of each of the laminated glazings of the plurality of laminated glazings is offset from the second position for bending the second sheet of glazing material of the respective laminated glazing of the plurality of laminated glazings by a lateral displacement being greater than a magnitude of the lateral tolerance and/or a longitudinal displacement being greater than a magnitude of the longitudinal tolerance.

The lateral tolerance could be any (arbitrary) amount.   For example one can consider the second reference point to be the corner of the second sheet that is diametrically opposed to the first reference point from the first sheet and the target location is a point 1 mm away from the corner and the lateral tolerance is 10 cm.   For example if the first and second sheets were both squares 30 cm x 30 cm.   If the first position for bending is a corner of the first sheet pointing to the North, then the second position for bending is the corner of the second sheet pointing to the South.  
In the hypothetical example of the 30 cm x 30 cm sheet the first position (north corner) is offset from the second position (south corner) by approximately 42 cm. 
It is noted that one Claim 28 is open to a plurality of longitudinal tolerances,  reference points, target locations, distances and the like because claim requires a plurality of first sheets, second sheets, and steps (i)-(ix).  And there is nothing indicating there is not a plurality of the various positions, tolerances, points, locations,  distances and the like.                                                                                                   
Regardless of the actual offset size one can imagine reference points that are a distance from a target location such that the distance is smaller than the offset.   For example with an offset of 1 micron, one can imagine reference points that are less than one micron distant from the target locations.  
Claim 29: it is deemed the sheets are suitably paired as claimed because the Funk process is presumed to be fully enabled and thus makes a laminated glazing.
Claims 31 and 33 are met because one can imagine imaginary reference points such that the sums can be any distance desired, including distances less than 2.0 mm.
Claim 41 has substantially the same limitations of claim 28 and they would have been obvious for the same reasons.  However the last 5 lines of claim 41 are not identical to the last three lines of claim 28.  Nevertheless the last 5 lines of claim 41 do not define over the prior art combination because the first glazing sheet is inherently displaced relatively to the second sheet as claimed, or in the alternative it would have been obvious.  The difference is either inherent or obvious because the ‘displaced  relative to the second sheet’ has a very broad scope.  Looking at  Applicant’s figure 2: one can consider sheet 1 is displaced relative to sheet 3 because the corresponding locations of the upper-right edge (corner) of sheet 1 has a distance (d1) from datum line D-D’ which is less than the distance (d3) of the upper-right edge (corner) of sheet 3 from the datum D-D’.  And for situations like Applicant’s figure 4 one can consider a displacement of the right side of sheet 11 to be displaced relative to the right sheet of sheet 13 since all points on the right side edge/rim of 11 are closer to the datum D-D’ that all points on the right side edge/rim of 13.   
It would have been obvious to have the Funk sheets be the same size or different sizes because there is no other possibility and with given those two alternative the only possible arrangement of the glazings would be as shown in Applicants figures 2, 4 or 11, each of which has the two sheets displaced relative to each other.  Regardless of the actual displacement distance one can imagine reference points that are a distance from a target location such that the distance is smaller than the displacement distance.   For example with an displacement distance of 1 micron, one can imagine reference points that are less than one micron distant from the target locations.  
Claim 44 is met because one can consider the first position to be same as the second position, for example the first position (and second position) is the position directly above the geometrical center of the ring mold 5 of Funk, figure 1. Also the first position and second position can be considered to move to any position at any time.
Claim 45: It is noted that Applicant’s edges are not in a same line, the edges appear to be parallel to each other.  Examiner’s dictionary reports a definition for ‘align’ as ‘to be in correct relative position.  It is noted that ‘correct’ is subjective.  The Funk edges are considered to be inherently aligned because they are correct for the purposes of the Funk invention. 
Claim 47 is clearly met.
Claims 49-52 are met because one can imagine imaginary reference points so that the distances are equal as claimed. 
Claims 53-54 are met because one can imagine imaginary reference points so that the distances are equal as claimed. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Funk 2006/0260359 in view of Veerasamy 6602371 as applied to claim 41 (above) and further in view of Applicant’s admission at page 8, lines 19-23.
Applicant admits that peripheral edges are conventionally aligned in the prior art.  It would have been obvious to cut the Funk sheets such that the edges align so as to avoid any edge over hanging the other edge which would be unnecessary and thus wasteful.  Also it would have been obvious to have the edges aligned with(in) a frame sides so as to protect the edges of the glass.  Claim 45 does not specify what the edges are aligned with.
 
Response to Arguments
Applicant's arguments filed 8/26/2021 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
have been fully considered but they are not persuasive.
It is argued that the Funk sheets must be at the same position for bending.  This is not persuasive because it is conclusory.  The argument does not identify what two positions are being referred to in Funk.  The rejection is based on first position for bending and the second position for bending relate to diametrically opposed corners.  It appears that Applicant’s arguments is using some other “first position” and “second position”.  The current claims do not preclude the sheets from having some positions that overlap with other positions.  
It is argued that Funk does not disclose the claim 41 limitation of the first sheet being displaced relative to the second sheet.  This is not persuasive because it is conclusory.  The rejection explains that the displacement is inherent or obvious.  The arguments do not appear to dispute this finding.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741